                                                          CLERK'
                                                               S OFFICE U.S.DISTRICT COURT
                                                                  ATABINGDON,VA
                             UNITED STATES DISTRICT COURT              FILED
                        FOR THE W ESTERN DISTRICT OF VIRGINIA
                                    ABINGDON m vlslox                               JAN 3 2A 2912
                                                                                  JULI .DU      Y,CLERK
                                                                                  BY.
                                                                                    '
UNI T1ED STATESOFAMERICA etF.
eX rp LEM ON S,W ILLIAM S,and FIN KELSTIEN
     .                                                                                  DEPUTY CLERK

         Plaintiffs,                                                        1:13-CV -00036
                                                                            1:J4-CV-00059
                                                                            1:15-CV -00016



R ECK ITT BEN CK ISER,IN C.,eta1.,                                =                 '/'-, $ 1,,
         D efendants.




         U pon consideration clftheparties'M otion to Stay,itishereby

         ORDERED thata11proceedingsin theconsolidated actionsshallbestayed through and
                                                              '
                                                          .


including M arch 1,2019;and                                   '

         FURTH ER ORDERED thattheUnited Statesghallfileitscom plainton M arch 1,2019;

and theindividualplaintiffstatesshallfiletheircomplaints-in-intervention on M arch 30,2019,
                                                                                          .and

         FURTH ER ORDERED thattheUnited States,theindividualstates,andtherelators

shallhave tm tilApril29,2019,in which to servç Defendantsw iththeirrespectivecom plaints.
                                                                  .




IT IS SO O R D ER ED ,
'

ThisT '                dayof               ,2019
                                                 *




                                                     United StatesD isG ctJudge
                                                                      J,z&:&
